 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe LewisGrocer CompanyandRobert SkeltonandAlton J.RodgersandLuther L. Taylor. Cases26-CA-11139, 26-CA-11149, and 26-CA-1116518 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 17 March 1986 Administrative Law JudgeWilliamN.Cates issued the attached decision.Charging Party Robert Skelton filed a letter ex-cepting to the decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the letter and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order.'ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.July and is based on charges, which were filed by vari-ous individual Charging Parties.The original charge in Case 26-CA-11139 was filed byRobert Skelton, an individual, on 30 May, and amendedon 9 July. The original charge in Case 26-CA-11149 wasfiled by Alton J. Rodgers, an individual, on 4 June, andamended on 12 September. The original charge in Case26-CA-11165 was filed by Luther L. Taylor, an individ-ual,on 20 June, and amended on 12 September. Anamendment to the complaint issued on 13 September.The complaint was further amended at the trial. In thecomplaint it is alleged that The Lewis Grocer Company(Company or Respondent) violated Section 8(a)(1), (3),and (4) of the National Labor Relations Act. Specifical-ly, the case involves the following: the Company's ques-tioning one employee about the Union; its issuing disci-plinarywarnings to its employees Rodgers, Skelton,Taylor, Doug Jones, and Booker Williams (B. Williams);its issuing a 3-day suspension to employee Johnny Dodd;and its discharging Skelton. I find for Respondent on allissues and recommend the complaint be dismissed.All parties were given full opportunity to participateand introduce relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs.Briefs,which have been carefully considered, were filedby the General Counsel and Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingiCharging Party Skelton has excepted to some of the judge's credibil-ity findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrect.Stand-ard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings.We also find totally without ment Charging Party Skelton's allegationsof bias and prejudice on the part of the judge. On our full considerationof the record and the decision, we perceive no evidence that the judgeprejudged the case, made prejudicial rulings, or demonstrated a biasagainst any party in his analysis or discussion of the evidence. We furtherreject as totally without merit the Charging Party's contention that it wasprejudiced by the alleged failure of the General Counsel to conduct anadequate investigation and/or to adequately present the case before thejudgeBruce Buchanan,Esq.,for theGeneral Counsel.Charles A. Adams, Esq.,of New Orleans, Louisiana, andG.Truett Roberts Jr., Esq.,of Indianola,Mississippi,for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thismatter was heard at Greenville, Mississippi, on 7, 8, and9 October 1985.1 The hearing was held pursuant to anorder consolidating cases, consolidated complaint, andnotice of hearing issued by the Regional Director forRegion 26 of the National Labor Relations Board on 9'All dates are 1985 unless otherwise indicated.FINDINGS OF FACT1.JURSIDICTIONRespondent is a corporation with an office and placeof business located at Indianola, Mississippi, where it isengaged in the wholesale distribution of grocery prod-ucts.During the year preceding issuance of the com-plaint,Respondent sold and shipped from its Indianola,Mississippi facility products, goods, and materials valuedin excess of $50,000 directly to points outside the Stateof Mississippi. The complaint alleges, Respondent by itsanswer admits, and I find it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.LABOR ORGANIZATIONIt is admitted, and I find, that International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local 891 is, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BriefBackground2Respondent distributes grocery productsby truck fromitsIndianola,Mississippiwarehouse to various States2This brief background is not intended to be all inclusive, but rather,is for the purpose of setting forth at one place in this decision certainContinued282 NLRB No. 19 LEWIS GROCER CO.across the South.It employs approximately 175 driver,along with 45 shop employees,dispatchers,billing clerks,and supervisory personnel.Respondent has a fleet of ap-proximately 120 trucks,115 of which are equipped withcomputer terminals.Respondent's trucking operation isgoverned by United States Department of Transportation(DOT) regulations.Driver Skelton first contacted the Union in 1983 to re-questassistance in organizingRespondent'sdrivers.Thereafter,in January 1984, certain drivers formed "TheLewis'Employees Achievement for Better GovernmentCommittee."3The stated purpose of the committee wasto represent employees before Respondent.Itwouldappear the committee later became the organizing armfor the Union in its 1984 campaign at Respondent. TheUnion filed a representation petition in Case 26-RC-6676on 4 May 1984.On 18 May 1984 it notified the Companyinwriting that 10-named drivers formed the Union's or-ganizing committee.4A hearing on the representation pe-titionwas held on 23 and 24 May 1984 in Greenwood,Mississippi.Pursuant to a Decision and Direction ofElection,an election was held on 29 June 1984 in whichthe Union lost.Employee Skelton filed an unfair labor practice chargeagainst Respondent on 9 January in Case 26-CA-10983,which pertained to a disciplinary warning he had re-ceived in October 1984.Skelton's charge was consolidat-ed for trial with an unfair labor practice charge previous-ly filedby employee Carl Williams in Case 26-CA-10867-2.5Skelton's andWilliams'consolidated caseswere set for trial on 16 January (1 week after Skeltonfiled his charge);however,on that date and prior to thetrialactually commencing,the parties reached a non-Board settlement of the cases.From January through April, DOT audited Respond-ent's compliance with its rules and regulations and foundithad committed approximately 500 DOT violations. InApril,Respondent reached a settlement with DOT onthe violations.As a part of the settlement,Respondentwas fined and agreed to bring its operations into compli-ance with DOT regulations.A part of the settlement in-volvedRespondent agreeing to, among other things,hiring additional personnel to ensure its compliance withDOT requirements.DOT "assured"Respondent thatfuture violations would result in a $1000 fine per viola-tion.At some point prior to the commencement of thistrial,Respondent was notified by DOT that it continuedto have an unsatisfactory'rating regarding' compliancewith DOT rules and regulations.pertinent and material background facts. All background information hasbeen carefully considered and certain portions will be referred to else-where in this decision.3As reflected on a notice posted at the Company on 15 January 1984,the drivers initially involved with the committee were Lewis Douglas,Ike Donald, Joe Fant, Skelton, and Taylor.4The 10 drivers were Carl Williams, Taylor, Lewis Douglas, JoeFant, Ike Donald, Homer Taylor, Skelton, James Lewis, James Modley,and Glen Modley5It isnot clear on this record when the charge involving Williams wasfiled, however, I note it was some 116 charges prior to the charge in-volving Skelton.167Driver Skelton again contacted the Union in 1985 andthe first union meeting in that year was held on 19May.6It is undisputed that Sanitation SupervisorWilliamMoudy and Supervisor Darvin Welch knew, at least 2days before the 419 May union meeting, that it wouldtake place.7B. Interrogation of RodgersIt is alleged at paragraph 7 of the complaint that about19May Respondent acting through Supervisor Welch in-terrogated Rodgers about his union activities.Following the Union's first 1985 organizational meet-ing' held on Sunday, 19' May, Rodgers went directly tothe Company's warehouse." After Rodgers obtained thenecessary paperwork for the delivery he was about tomake, he went to the breakrgom for coffee. In the break-room he spoke with Supervisor Welch in SupervisorBarrettDickerson's presence. It is not disputed thatWelch and Rodgers were longtime friends who had at-tended secondary school together.Rodgers testifiedWelch asked him how the union meeting went. RodgerstoldWelch it went great. Rodgers asserts Welch askedhim how many showed up for the meeting, and he toldhim approximately 10, that it was their first meeting, anditwas mostly just for organizers. Welch acknowledgedhe asked Rodgers how the unionmeetingwent butstated Rodgers told him that feeding the employees hamand cheese this year would not win them over. 'Welch'testified he realized at that point that Rodgers was seri-ous so he backed off and began asking him about previ-ous dairy runs and how his truck was loaded for his de-livery that day. Rodgers acknowledges that after he fin-ished getting a cup of coffee, the three of them talkedand laughed about other things including how his truckwas loaded. After that discussion, all agreed the conver-sation ended.The only conflict between Welch's and Rodgers' testi-mony regarding their conversation is whether 'Welchasked Rodgers how many employees attended the unionmeeting. Although Welch's testimony was very brief, heimpressedme asa truthful witness. His testimony had aring of truth about it and as such I credit his version ofthe conversation.The Board's test for evaluating whether any particularinterrogation violates the Act is set forth inRossmoreHouse,269 NLRB 1176 (1984). The test is whether underall' the circumstances the -interrogation reasonably tendsto,restrain, coerce, or interfere with rights guaranteed bythe Act. The Board pointed to some areas of inquiry thatmight be considered in applying theRossmoreHouseguidelines but warned the factors were not to be me-chanically applied. TheRossmore Housefactors were: thebackground involved; the nature 'of the informationB It is undisputed that Skelton and Rodgers were among those in at-tendance at the May unionmeeting.7Moudy found a note in the employee's bathroom about 17 May thatannounced the union meeting for 19 May& The union meeting was held in Greenwood, Mississippi, and as notedearlier in this decision, Respondent's facility is located at Indianola, Mis-sissippi. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought; the identity of the questioner; and the place andmethod of interrogation. Applying theRossmore Housetest, I find the circumstances surrounding Welch's ques-tioning of Rodgers to be devoid of the elements of coer-cion necessary for finding a violation of the Act.9First,Rodgers was a known union supporter.' ° Welchhad been told in 1984 that Rodgers supported the Union.Second, there is no showing that Welch took or threat-ened to take any adverse action against Rodgers or anyother employee based on the employee's support for theUnion. As is discussed elsewhere in this decision, Rod-gers, after this conversation with Welch, had disciplinaryaction taken against him but it was, taken by a differentsupervisor and Welch credibly testified he did not men-tion the conversation he had with Rodgers to any othersupervisor. Third, the one question Welch did ask was avery general nonthreatening question-he simply askedhow the union meeting went. Fourth, the conversationtook place in the breakroom where these two longtimefriends and former schoolmates continued to laugh andtalk about other job-related matters. As the Board notedinSunnyvaleMedical Clinic,supra, this was the lawfulcasual type questioning that, under the circumstances,might be expected to occur between a supervisor and anemployee who had been longtime friends that grew upand worked together. Accordingly, I recommend thatthe allegation of interrogation set forth in paragraph 7 ofthe complaint be dismissed.C. DisciplinaryWarnings Given Rodgers, Jones, andB.WilliamsIt is alleged that about 30 May Respondent issued adisciplinarywarning to Rodgers in violation of Section8(a)(1), (3), and,(4) of the Act. The 8(a)(4) allegation isbased on the contention that Rodgers gave a statementto the Board and appeared at a Board hearing to testi-fy.''Respondent has had written guidelines for its driversregarding overnight expense allowances at least since 18July 1984.12 In its July guidelines, Respondent author-ized expense money for its drivers whenever any trip re-quired them to be away from the warehouse in excess of15-1/2 hours. Respondent pointed out to its drivers in itsmemorandum that overnight expense money was intend-ed to help offset the personal expenses of its drivers anditwas not to he considered as additional money for9The General Counsel conceded in his posttrial brief that if Welch'stestimony was credited, no violation of the Act would have been estab-lished.10The sameRossmore Housetestwould apply even if Rodgers' unionsentimentshad not been known to the Company SeeSunnyvaleMedicalClinic,277 NLRB 1217 (1985), andPage Avjet, Inc,278NLRB 444(1986)11 It is the contention of the General Counsel that Respondent issuedemployees Jones and B.Williams disciplinary warnings on 11 June inorder to cover up the alleged discriminatory warning it gave RodgersAccordingly, the General Counsel alleged at par. 11 of the complaintthat the disciplinary warnings given Jones and B. Williams were given inviolation of Sec 8(a)(3) of the Act12 I am persuaded Respondent provided a copy of its July memoran-dum to Rodgers notwithstanding his testimony that he did not receive acopy of thatparticular memorandum.making a trip.13 Respondent issued additional guidelineson 24 October 1984 regarding overnight expense allow-ances.14 In itsOctober memorandum, Respondent in-formed its drivers it had made arrangements with certainmotels in most of the areas where deliveries were madeand the drivers could use those motels if they chose todo so. Any driver choosing to utilize a motel arrangedfor by the Company would have to return $14 of the $24of expense money received from the Company for thattrip.Respondent placed its drivers on notice in the Octo-ber memorandum that a "Failure to comply with theseinstructions will subject you to disciplinary action."On 8 January Respondent issued its drivers yet an-othermemorandum on overnight expense allowances.The new guidelines were to be effective on and after 11January.15 In its January memorandum,Respondent,among other things, notified its drivers the Companywould no longer provide for company arranged motels,that each driver would have to pay for his own roomfrom the $35 overnight expense allowance the Companywas at that time authorizing.16 Respondent also asked itsdrivers to take certainmeasuresto reduce costs to theCompany such as to stop idling the tractor motors, tostrive for better miles per gallon in their driving, to getproper rest, and to return to the warehouse on comple-tion of theirrunsand rest periods.It is undisputed the Company's policy was that if adriver was scheduled for a trip that would take in excessof 15 hours, he was authorized $35 overnight expensemoney. If the driver was scheduled in excess of 30 hours,he was authorized to receive $70 advance overnight ex-pense money.'' It is undisputed that runs do not alwaystake the length of time they are scheduled to take.'8Stops or drops may be added or deleted from a run thusaffecting the time needed to complete the trip.Respondent's president, Dudley Burwell, explained tothe drivers in January that expense money was given forlegitimate business reasons, and on those occasions whenthe expense money was not utilized, the Company ex-pected the drivers to return it to the Company.' 913 I have throughout this decision used the termstrip, run,anddeliveryinterchangeably and intend for them to have the same meaning, namely,making a delivery of grocery products and returning with various itemsneeded for distribution to the grocery stores Respondent serves.14 Rodgers acknowledged he received a copy of the October memo-randum.15All three memoranda to the drivers were signed by Director ofTransportation Don Williams.16 In order to receive the $35-overnight expense allowance, the drivershad to sign for the money on a company expense voucher (G.C. Exh12).17According to the Company, the $35-expense money represented anevening and morning meal and a motel bill.18 Triplengths are calculatedat the Company by computerbased onstops, running distance,and other related factors.19 For a number of reasons,I creditWilliams' testimony that Burwellspoke with the drivers about overnight expense money It had long beenthe policy of the Company that if expense money was not used, it was tobe returned to the Company The Company had informed its drivers thatexpense money was not to be considered as additional compensation formaking a run.Respondent's memorandum of 8 January regarding over-time expense allowances reflects that Burwell wrote a letter to eachdriver concerning overnight expense allowances. As such, I am persuad-ed Burwell spoke with the drivers about expense money notwithstandingContinued LEWIS GROCER CO.On 28 May, Rodgers was scheduled to make a tripfrom the warehouse to Forrest City and Osceola, Arkan-sas, and return. The trip sheet reflected it would take 17hours to make the trip. Before making this trip, Rodgersreceived $35 in overnight expense money. Rodgers com-pleted the trip in 15 hours and when he turned in his pa-perwork (backhaul slips and logbook sheets) generatedby the trip, Dispatcher Eston Cummings mentioned toRodgers that he had not been out overnight. Rodgerstold Cummings that was correct, that he, had been ableto return without , staying overnight. Cummings toldRodgers, "Well, you are going to have to turn your[overnight expense] money back in." Rodgers told Cum-mings, "Well, I will be glad to turn mine back in wheneverybody else that doesn't use theirs turns theirs backin.Don't make an example out of me." Cummings toldRodgers he would have to make note of it and informDirector of TransportationWilliams about it. Rodgerstold Cummings to do whatever he had to do. Cummingsthenwrote a note to Williams about the matter andasked Rodgers to sign it. Rodgers refused to do so.Thereafter,Director of TransportationWilliams wasinformed by Dispatcher Cummings that Rodgers had notreturned his overnight expense money. After Rodgersmade another trip for the Company he was told to seeDirector of TransportationWilliams.At their meeting,Williams told Rodgers he ' would have to return theunused expense money that he obtained on 28 May. Wil-liams then explained,to Rodgers that expense money wasfor a legitimate reason-to cover personal expenses-andwhen it was not used for expenses, the Company expect-ed the drivers to return it. Rodgers told Williams hewould be glad to do so when everyone else that did notuse their expense money turned it in. Williams told Rod-gers no one else was doing that type thing, that otherswere staying out on their runs and properly utilizingtheir authorized overnight expense money. Rodgers toldWilliams he knew for a fact that was not so. Williamsasked Rodgers to name someone and Rodgers gave Wil-liams the name of driver B. Williams. Director of Trans-portationWilliams told Rodgers he was not aware ofany situation involving driver B,Williams not returningunused overnight expense money. Rodgers told Directorof Transportation Williams to get driver B. Williams' tripsheets.He did so and Rodgers showed him where B.Williams had obtained overnight expense money withoututilizing or returning it.Williams told Rodgers he wouldinvestigate the situation.Williams also told Rodgers hewas going to, write him up for insubordination. RodgerstoldWilliams to do whatever he had to do. Williamsprepared a written warning for Rodgers, however, Rod-gers refused to sign it.20Rodgers' testimony that he could not recall Burwell ever explaining ex-pense policies at any drivers'meetings.I am further persuaded Burwelldid so because it has been convincingly established that expense moneywas a matter,of great concern to the CompanyCO Rodgers' warning dated 28 May was checked in two categories re-lating to the reasons for the action taken, namely, (a) insubordination and(b) unsatisfactory performance-neglecting responsibilities and duties andfailing to follow instructions.The following"description of circum-stances" was given on the warning.Driver went out on an overnight run that was given$35 overnightmoney & returned to warehouse within 15 hours[Tr 3131] & re-169Director of TransportationWilliams found out aboutthe incident involving B.Williams from Rodgers andalso from Director of Warehousing and TransportationTom Patterson, who told him he had been informed con-fidentially that drivers B.Williams and Jones had violat-ed the 15-hour overnight expense money guidelines. Wil-liams investigated the situation and on I1 June issued dis-ciplinary warnings to B. Williams and Jones.21The General Counsel contends all the reasons (whichwill hereinafter be discussed) advanced by Respondentfor disciplining Rodgers were pretextual and the GeneralCounsel asserts the real reason Rodgers was given a dis-ciplinary warning was his union activities and his partici-pation in a Board investigation along with his appearanceat a scheduled Board proceeding. The General Counselfurther contends the warnings given B. Williams andJones were given in violation of the Act because theywere issued in order ' to cover up the discriminatorywarning given Rodgers.22Respondent contends Rodgers wrongfully and deliber-atelywithheld overnight expense money and was ac-cordingly disciplined.InWright Line,251NLRB 1083, 1089 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989(1982), approved inNLRB v. Transportation ManagementCorp.,462 U.S. 393, 400-403 (1983), the Board set forth atest of causation to be applied in cases involving actionsbased on "dual" motives, one of which is permissible andone of which is unlawful. Under that test, the GeneralCounsel is first required to establish a prima facie casesufficient to support the inference that protected conductwas a "motivating factor" in the employer's decision. Ifthis is established, then the burden shifts to the employertodemonstrate that it had a legitimate, permissiblereason for its actions such that the disciplinary actionwould have taken place even in the absence of the pro-tected conduct.Iam persuaded the General Counsel has met herburden of establishing a prima facie case with respect tothe discipline given Rodgers. I base my conclusion onRodgers' union activities, the Company's knowledge ofthose activities, and the timing of the discipline takenagainst him.23 Rodgers' support for the Union was clear-fused to turn in the 35 dollars.Alton [Rodgers]was instructed toreturn the $35 everytime the run doesn't require 15 hours as per Mr.Burwell's instructionsin drivermeeting.[G. C. Exh 13,.]21Williams' and Jones' warnings both were checked in the category ofunsatisfactory performance-failure to follow instructions--as the reasonfor the action taken against them The following"description of circum-stances" was written on the warnings.Was advised to return overnight money when he didn't stay over-nightDoug Jones [G.C. Exh. 15], Booker Williams 10 C. Exh. 14],was advised to always turn in money whenhe doesn'thave to stayovernight22 The General Counsel readily acknowledges that if there is no find-ing of a violation with respect to the warning given Rodgers, then therecould be no violation of the Act with respect to the warnings given B.Williams and Jones21 I note the absence of any independent evidence of animus; however,the BoardinKenco Plastics Co,260 NLRB 1420 (1982), held that inde-pendent evidence of animus was relevant but not an essential element ofproof in finding a prohibited motive for disciplinary action. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDly known by Respondent. Supervisor Welch asked Rod-gers on 19 May about,the union meeting he had attendedthat day. Ten days after that inquiry, Rodgers was disci-plined.Additionally,Respondent, through Director ofTransportation Williams, was aware in October 1984 thatRodgers had been involved in a Board investigation andWilliams knew Rodgers had been present ,at a Board trialthatwas scheduled to be heard in January because hewas there and saw Rodgers in the courtroom.I am, for the following reasons, persuaded Respondentrebutted the General Counsel's prima facie case with re-spect to the disciplinary warning given Rodgers. Con-trary to the contentions of the General Counsel, I findRodgers did in fact conduct himself in an insubordinatemanner. He refused outright Dispatcher Cummings' re-quest that he return his unused expense money. TheGeneral Counsel argues Rodgers could not have been in-subordinate to Cummings because Cummings was not asupervisor within the meaning of the Act. However, Ifind Cummings had been placed in' a position of responsi-bility sufficient for Respondent to consider an employeeinsubordinate if the employee disregarded the instruc-tions of its dispatcher particularly where, as here, the dis-patcher was attempting to enforce the Company's writ-ten guidelines on overnight expense money. Rodgerswas, in my opinion, also insubordinate when he told Di-rector of TransportationWilliams that he would returnhis expense money when everyone else did. The fact thatWilliams later agreed to allow Rodgers to reimburse theCompany by deducting the money from his next author-ized overnight expense allowance does not negate Rod-gers' insubordinate conduct toward Williams.24Rodgers was not only insubordinate, but he did, asstated in his disciplinary warning, fail to follow companyinstructions in that he failed to return his unused over-night expense money. Respondent had for an extendedperiod of time advised its employees that expense moneywas not to be considered as an additional payment formaking a trip but was to be 'utilized for the legitimatepurpose of covering overnight expenses and when suchexpenses were not incurred, the expense money was tobe returned to the Company. Respondent, had warned itsemployees that a failure to follow these instructionswould, and did, result in disciplinary action. 'Respondentissued a warning to employee Joe Holloway on 28 No-vember 1984 for failing to return to the Company certainovernight expense money. In approximately October1984, Respondent disciplined employee Carl Williams forfalsifying his DOT log records in order to receive addi-tional overnight expense money. The General Counselalso argues that other drivers such as Starnes, Taylor,Ernie Skelton, and Louis Douglas each made trips in lessthan 15 hours and did not return their overnight expense24 The General Counsel appears to contend Rodgers was treated dif-ferently from others such as LarryStarnes.Starnes testifiedhe returnedfrom a trip in lessthan 15 hours and was asked to return his unused ex-pense money. Starnes toldAssistantDirector of Transportation JohnnySpurlock tojust withhold the money from his next authorized overnightexpense fund.Starneswasallowed to repay the money from his nextovernight expense fundand was not givena warning.There is, however,no showing that Starneswas ever asked for, and then refused, to returnunusedovernight expense money.money and were not disciplined. There is, however, noshowing management was ever aware of any such inci-dents. Furthermore each testified they were never askedfor and then refused to return their unused overnight ex-pense money.I am fully persuaded Respondent has demonstrated itwould have disciplined Rodgers even in the absence ofany protected conduct on his part. Accordingly, I rec-ommend that the 8(a)(1) and (3) complaint allegations re-lated to the disciplinary warning given Rodgers on 28May be dismissed. Likewise, I am persuaded it cannot beinferred that Rodgers' participation in a Board investiga-tion in October 1984 and his appearance at a trial (thatnever took place because of a settlement) in January wasin any way a motivating factor in Respondent's decisioninMay to discipline him. Accordingly, I recommendthat the 8(a)(4) complaint allegations related to Rodgersbe dismissed.25D. The Warning Given to and the Discharge ofSkeltonIt is alleged at paragraphs 9 and 10 of the complaintthat Respondent issued disciplinary warnings 'to Skeltonon 21 and 29 May, and also discharged him on that latterdate in violation of Section 8(a)(1), (3), and (4) of theAct.At the time of his disciplinary warnings and discharge,Skelton had been driving a truck for Respondent for ap-proximately 13 years. He worked under the supervisionof Director of Transportation Williams.As is noted elsewhere in this decision, Skelton was theemployee that initially contacted the Union in 1983 andhe also helped to form an employee committee thatserved as a springboard for the Union's 1984 organizingcampaign at Respondent. Respondent was notified inwriting that Skelton was a member of the Union's 1984organizing committee. Skelton was the employee thatagain contacted the Union in 1985 about organizing Re-spondent's drivers. Further,as isalso reflected elsewherein this decision, Skelton filed an unfair labor practicecharge against Respondent in January and in connectiontherewith gave an affidavit to the Board. Skelton ap-peared at the scheduled 16 January Board trial of his anda fellow employee's charges against Respondent, howev-er, the consolidated matter was settled out of court in anon-Board agreement. As a part of that non-Board settle-ment, a disciplinary warning dated 1 October 1984 wasremoved from Skelton's personnel, file.25,Inasmuch as I have found the discipline given Rodgers was not un-lawfully motivated, I shall, in agreement with the General Counsel, rec-ommend that the 8(a)(1) and (3) allegations related to BWilliams andJones be dismissed. The discipline given BWilliams and Jones on 11June grew out of an investigation that was initiated in part by Rodgersand was in keeping with Respondent's written and oral guidelines regard-ing unused overnight expense money LEWIS GROCER CO.,DOT Coordinator John Smith2S. ,credibly testified27that in reviewing Skelton's logbook entries for 5 and 6May, he observed Skelton reflected he had been in thesleeper berth for a number of hours on that trip. Thetractor unit Skelton drove did not have a sleeper berth.Smith made a logbook note to Skelton, which read,"You are in violation of Section 395.8GXI of DOT regu-lations.Seeme on this. John Smith." (R. Exh. 12.)Within a few days thereafter,Smithspoke to Skeltonabout his having logged sleeper berth time when he didnot have a sleeper berth on his unit. Smith told Skeltonto log such time on the top "off duty" line of his logs.Skelton told Smith he had been making logbook entriesfor 30 years and knew how to log.28 'Smith testified that thereafter, about 19 May, he re-ceivedamemorandum(R.Exh. 23) from Night Dis-patcher Eugene Jefferies,29 which reflected Skelton hadagain made entries on 'the sleeper berth line of his triplogs.30Smith testified he gave Skelton a written warningon 21 May because he had previously warned him aboutmaking, sleeper berth log entries when he drove a unitthat did not have a sleeper berth. Smith explained toSkelton that his actions were in violation of DOT rulesand regulations. According to Smith, Skelton did not sayanything.3 t Skelton refused to sign the 21 May warningSmith gave him.32 Smith testified he had not given anyother disciplinary warnings to any employees for loggingtime inthe sleeper berth. He stated he had, however,issued a counseling to employee Jerry Gates on 19 Aprilfor logging time in the sleeper berth. Smith testified hecounseledGates instead of giving him a disciplinarywarning because two memoranda had just issued on 1526 At the time of the trial, Smith had been Respondent's DOT coordi-nator for approximately 6 months. Smith was relieved of all duties exceptDOT coordinator as a part of Respondent's settlement with DOT. Priorto being DOT coordinator, he had served as safety director27 Smith was not only a forthright and candid witness but contempora-neous documents supported his testimony. When Smith testified in Re-spondent's case-in-chief,he was not cross-examined.28 Skelton denied that Smith, prior to 21 May, ever spoke to himabout logging in the sleeper berth. I found Skelton to be far less than acredible witness and as such I do not credit his testimony when it con-flictswith that of other witnesses. Portions of Skelton's trial testimonyconflicted with statements contained in his pretrial Board affidavit Skel-ton's testimony was sometimes confusing and he displayed selectiverecall.At one point during cross-examination, he became so upset andangry that a break had to be taken in the proceedings I am convincedSkelton became upset and angry because conflicts were being pointed outbetween his trial testimony and his trip logs Skelton acknowledged hemade incorrect entries on his trip logs and it appears Skelton wouldresort to giving incorrect testimony whenever he perceived it would bein his best interest to do so.29 Dispatchers are nonsupervisory unit employees.30 Skelton stated Jeffenes raised the matter of his logging on the sleep-er berth line and wanted him to change his logs. Skelton testified he toldJefferies he would take the matter up with Smith.31 Skelton asserts Smith wanted him to change his log entries from"sleeper berth" to "off duty " He testified he told Smith he would notmake the changes nor would he get a new logsheet and reflect it as "offduty" because it would be "altering" his logs and- that would be "Sin vio-lation of DOT regulations"Skelton stated he told Smith he would log itthe way Smith wanted it the next time, "that [Smith] was right, it shouldbe logged off duty " Skelton asserts he was, however, actually sleeping,sometimes at a store or alongside the road,when he entered time in thesleeper berth on his logs32The warning reflects it was given because Skelton failed to followinstructions in that he logged time in the sleeper berth rather than as offduty.171April, to all drivers, spelling out what was expected ofthem in making logbook entries and in bringing Re-spondent into compliance with DOT rules and regula-tions.The twomemoranda,both from Director of Trans-portationWilliams pertained to "DOT hours of service"and "DOT compliance" (R. Exhs. 8 and 9). The memo-randa addressed to all drivers and dispatchers were asfollows:We were audited by D.O.T. on 2-14-85, andwere found to beinviolation on numerous ac-counts,primarily hours of service.We will discuss our compliance with the D.O:T.office in Atlanta on 4-18-85.Management has installedseveral procedures tobring the Lewis Grocer Company Driver force incompliance.Effective by 4-18-85, every driver will be ex-pected to recap his logs. Every driver will also beexpected to be in full compliance with all hours ofservicerequirements.Ten (10) and fifteen (15) hourrequirements, sixty (60) hoursin seven(7) days re-quirement, DVCRrequirements,and all D.O.T. re-quirements.Effective 4-18-85, every driver is expected tokeep up with his hours. When assigned or advisedtowork, you are to advise the dispatcher of youravailable hours, and you are,not to acceptan assign-ment that will cause you and the Company to be' inviolation. Your failure to comply will result in disci-plinary action as any violationswill causethe Com-pany extreme hardships. [R. Exh. 8.]In a recent conversationwith Mr. Laird of theJackson D.O.T. office,the following was discussedand OK'd.1.)Our previous instructions concerning hours onduty within a twenty-four (24) hour period iscorrect.The requirement is that you must haveeight (8) hours off duty before driving if youhave driven ten (10) hours or been on duty fif-teen (15) hours or more.2.)A Driver can only log on the top line a totalof one (1) hour formealsor eight (8) hours offduty time. However, the Dispatcher can place aman off duty for a specific length of time at anytime by relieving the Driver of all responsibilityfor theequipmentand allowing the Driver to dowhatever he desires.For this to happen, the Dispatcher must talk tothe Driver at the time he is relieved of duty andassign him a specific time to report back on duty.(During this time a Driver can't be expected to beready for work or perform any company functions).For a Driver to be relieved of duty I want the Dis-patcher to log in the dispatcher log book the fol-lowing information. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.)Time and date. Driver name and location,reason for placing off- duty, and time to reportback on duty.2.)You are, to complete the following informa-tion and place original in 'John Smith box andcopy to go to driver upon returning to ware-house to be attached to his log.Any infraction or violation of the hours of serv-ice is to be explained on the log, however Lewis in-tends to comply with all D.O.T. rules and regula-tions. [R. Exh. 9.]Director of Transportation Williams testified he issuedthe abovememorandafollowing the January throughApril DOT auditof Respondent's operations.33WilliamsstatedRespondent took various other actions to helpbring it into compliance with DOT rules and regulations.Williams, for example, stated Respondent placed Smithin charge of coordinating, DOT requirements and pur-chased a computer log recap program so the Companycould have a daily recap of the status of its drivers.34Williams testified he looked over the recaps" to see ifRespondent was in compliance with certain DOT re-quirements such as 10-hour driving, 15-hour duty, and 60hours of work in a 7-day period.Williams stated that while scrutinizing the log recapsfor 14, 15, and 16 May, he noticed that Skelton hadworked in excess of 60 hours in a 7-day period in viola-tion of DOT, as well as company rules and regulations.Williams called Skelton in and gave him a written warn-ing on 21 May for violating DOT regulations. SkeltontoldWilliams he had been driving and logging for 30years and had never had a problem until Williams cametowork at Respondent. Skelton also told Williams heknew how to make logbook entries. Williams instructedSkelton to recap his logs and to study the DOTmanual36 so he would not continue to violate DOT reg-ulations because "another violation of DOT rules couldresult in discipline up to and including discharge." (R.Exh. 13.) 37Williams also told Skelton that he and DOT33Williams had issued an earlier memorandum on 27 February regard-ing "Drivers Log Policies" (R Exh. 7).34Williams stated the computers that were installed in the trucks wereoriginally bought to enhance the transportation dispatching system; how-ever, they were used primarily to ensure the Company was in compliancewith DOT rules and regulations.35Williams stated DOT Coordinator Smith and Director of Warehous-ing and Transportation Patterson also reviewed,at random, certain logsto see if Respondent was in compliance with DOT requirementsWil-liams stated Respondent's President,Burwell, was also provided a copyof the log recaps each Monday and Friday so that he might check on theCompany'scompliancewith DOTrequirements '3sWilliams gave Skelton a copy of the "Federal Motor Carrier SafetyRegulations of the U S Department of Transportation(Parts 390-399)."Skelton acknowledged in writing he had received a copy of the manualand he agreed to familiarize himself with it and to comply with the regu-lations outlinedtherein37 Skelton acknowledged he was given a written warning on 21 Mayfor exceeding 60 hours of work in a 7-day period in violation of DOTregulationsHe, also acknowledged receipt, on that same date, of a copyof the DOT manual The General Counsel stated at trial and in his post-trial brief that there was no contention that Respondent violated the Actwhen Director of Transportation Williams gave Skelton a warning on 21MayCoordinator Smith were there to help him and if he didnot understand anything about therulesand regulations,they would ' sit down and explain them to him.The General Counsel contends Respondent violatedSection 8(a)(1), (3), and (4) of the Act when DOT Coor-dinator Smith gave Skelton a warning on 21 May forlogging timein the "sleeper berth" instead of "off duty."The General Counsel bases her contention on the follow-ing: (1)Skelton was an active union supporter; (2) noother employee had up to that time been disciplined forlogging timein thesleeperberth even though Skeltonand another employee; Watts, had allegedly been doingso for years; (3) the timing of the warning that cameright afterrenewed unionactivity;and (4) employeeGates was only counseledinsteadof warned for the samerule infraction that Skelton committed.Respondenturgesthe warning given by Smith on 21May was fully justified in that Skelton had previouslybeen warned about thesamerule infraction and hadknowingly continued to violate DOT regulations.I am persuaded the, General Counsel has establishedsufficient evidence to support the inference that protect-ed conduct was a motivating factor in Respondent's deci-sion to issue a warningto Skelton on 21 May. Skeltonwas a longtime supporter of the Union and his supportfor the Union was well known to Respondent. Skeltonwas given a warning 2 days after the Union renewed itsorganizingefforts at Respondent. Skelton was the indi-vidual who initially sought out the Unionand later (in1985) sought to have the Union renew its efforts at Re-spondent. Skelton had previously (9 January) filed anunfair labor practice charge against Respondent. Al-though that case was settled, it was not settled beforeSkelton appeared, at the designated court facility on theassignedtrial date (16 January) ready to testify. Variousmanagementofficialswere present at that scheduled trial.All the above factors persuade me the General Counselhas established a prima faciecase.38As the General Counsel has established a prima faciecase of unlawful motivation, the burden shifts to Re-spondent to demonstrate it would have warned Skeltonon 21 May even in the absence of his protected conduct.For the followingreasons,I find Respondent has clearlydemonstrated it would have taken the action it did evenin the absence of Skelton's protected conduct. Skelton'sdisciplinewas notas newor different as the GeneralCounselwould imply. - DOT Coordinator Smith hadcounseled employee Gates for making logbook entries onthe sleeper berth line prior to the advent of the Union's1985 campaign at the Company. Thus demonstrating theCompany had commenced to correct this particular, typeDOT rule infraction prior to the Union'smost recentcampaign.Furthermore, Smith'sexplanationfor givingGatesa counseling39instead of a warning is logical andcredible.It isveryapparentthat Respondent did not dowell in itsDOT audit that took place from January toApril, and as such, it issuednew or at least more careful-ly detailedguidelineswith respect to logbookentries38 See fn. 2339 It appears"counselings" are a part of the Company's progressivedisciplinary procedures LEWIS GROCER CO.with a view toward precluding further DOT violations,which if they occurred were going to be costly to Re-spondent. These new or more carefully detailed guide-lines issued on 15 April and Gates' infraction occurredon 19 April. Therefore, I find Smith's explanation that hecounseled rather than warned Gates to be reasonable. Onthe other hand, Skelton had previously been placed onnotice that his logbook entries regarding sleeper berthtime were in violation of DOT regulations, nonetheless,he continued to make such logbook entries. Skelton didnot make the entries in ignorance of DOT requirementsbecause he stated he knew he was legally supposed tolog on the "off duty" line when he took a break in aconventional nonsleeper-type tractor unit such as the onehe drove. The evidence is quite convincing Skelton hadlittle, if any, regard for DOT regulations because he re-ceived two warnings (the second one for driving inexcess of 60 hours in 7 days) on 21 May for DOT viola-tions and the General Counsel does not contend Re-spondent violated the Act in any manner by giving Skel-ton the second warning on 21 May. The General Coun-sel'scontention Skelton was treated differently fromother employees because "both Skelton and Jack Watts... had logged this way for a number of years" doesnot withstand close scrutiny. Driver Watts testified helogged off time on the sleeper berth line from approxi-mately 1978 until 1981 but had after that time, logged offtime on the off-duty line. Watts testified that even duringpart of the time that he logged on the sleeper berth line,he was actually driving a sleeper berth equipped truck.Watts testified he had not logged any time on the sleeperberth line sinceWilliams became director of transporta-tion at Respondent.In summary, I conclude that Respondent, after beingaudited by DOT, made an increased effort to eliminaterule infractions and, in doing so, counseled or warneddrivers about items such as ' incorrect sleeper berth logentries.Respondent first verbally warned,Skelton abouthis logbook infractions and then issued him a writtenwarning after he knowingly continued to violate DOTrequirements regarding sleeper berth entries. I am fully,persuaded Respondent would' have given Skelton the 21May warning in issue even if 'he had not engaged in anyprotected 'activities or filed an unfair labor practicecharge agaGinst Respondent. Accordingly, I recommendthat the ' allegations that Respondent violated Section8(a)(1), (3), and (4) of the Act by issuing Skelton a writ-ten warning on 21 May be. dismissed.Director of TransportationWilliams testified that ap-proximately 1 week after he issued Skelton a' warning forviolating DOT requirements,' he received a memorandumfrom Night Dispatcher Jefferies that pertained to Skel-ton.40As a result of the memorandum, Williams ob-40 Jefferies'memorandum dated 28 May reflects Skelton"checked in"with Jefferies on a return trip but indoingso left his "paperwork" forJefferies on the counter and walked away The memorandum also reflectsdispatcher Jefferies,afternoticing Skelton had not entered a routenumber onhis logs, tried to get Skelton to come back and do so Skeltonwould not(R. Exh.16) I place no reliance on Skelton's testimony thathe could not recall Jefferies saying anything to him about his logs on 28May.173tamed, Skelton's trip logs for the periodof 22to 27 Mayand immediately noticed Skelton had not been timelyturning in his logs.41Williams stated he noted-therewere no route numbers on the logs as required by DOTregulations,Section 395.8(o).42Williams said he alsonoted Skelton had gone to the "off duty" line on his logson four occasions on 24 May without calling in to thedispatcher for permission to do so.43Williams said henoticed Skelton had not reflected any unloading time attwo stops (Bald Knob and Vilonia, Arkansas) on 24May.44Williams further noticed Skelton had been onduty and continued to drive after 15 hours withouttaking an 8-consecutive hour break.45 Finally,Williams41 Skelton acknowledged he could have turned in some of the logs inquestion earlier than he did, but stated he did not do so because AssistantDirector of Transportation Spurlock had told him to keep the logs andturn them all in at once Spurlock denied telling Skelton to hold his logsand turn them in at- one time. I credit Spurlock's denial because I find itunbelievable that the assistant director of transportation would tell Skel-ton, or any other employee, such as Rodgers, to hold their logs is viola-tion of DOT requirements particularly when Respondent had just in-curred 500 DOT violations and was making every effort to correct thesituation.42Williams stated Jefferies was attempting to have Skelton add theroute numbers to his logs when he turned them in so Respondent wouldnot be in violation of DOT requirements43 Skelton acknowledged he did not call in to request permission to gooff, duty. He stated he had never been required to do so in the past. Skel-ton denied ever receiving Williams' memorandum dated 15 April cap-tioned "DOT Compliance." He stated he believed he read a part of Wil-liams' other 15 April memorandum captioned "DOT Hours of Service,"however, he said he did not read the second paragraph that dealt withcontacting the dispatcher for permission to go off duty except for mealsand 8-hour breaks. At trial Skelton claimed he did not know abouthaving to contact the dispatcher simply to go off duty, Howevei, whenconfronted with his pretrial Board affidavit dated 18 June, he acknowl-edged he had read the memorandum and further acknowledged he hadstated the following in his pretrial Board affidavit.I have just been shown another letter by the, Board dated April 15,1985, signed by Don [Williams] I have seen and read this letterbefore. I believe that it was in my box. This letter concerns calling inand not logging on the top line without permission. I feel Like' thisletter is wrong because' if' I stop by the side of the road and go tosleep in the truck for a couple of hours I dbn't feel that I shouldhave to call in to the dispatcher .I just felt that the April 15letterwas wrong and I did not feel that I should have to call in toget permission from the dispatcher because I wanted to go off duty.When I am driving I feel that I should have some say so about whatI am doing. Even after the April 15 letter I did not ever' call in andget permission to go off duty I feel that Williams is using the DOTrules'as a way to get rid of me and other drivers who are supportingthe union . . . I feel that is kid stuff and idiotic for a' driver to haveto call in before going off duty -'... [R. Exh. 10.]Skelton testified he did not agree with the call in procedure and did notfollow it.44 Skelton acknowledged he had not reflected the time he spent un-loading his truck at those two locations as "on duty time'." Skelton alsoacknowledged he had not logged the time he spent switching a trailer on24 May in Little Rock, Arkansas, as "on duty time," but rather logged itas "off dutytime." Skelton admitted he never at any time sought permis-sion to go to "off duty" status.4s DOT regulations state a driver must have 8 hours off-duty beforedriving again if the driver has driven for 10 hours or has been on duty 15or more hours (R. Exh. 9) Skelton stated that to his knowledge the 8-hour break did not have to be taken at onetime.I am persuaded Skeltonknew the DOT requirements and was specifically aware that the 8-hourbreak had to be 8 consecutive hours I am so persuaded because Skeltonstated he knew DOT requirements and he had signed for a copy of theDOT manual when he was disciplined by Williams on 21 May foi DOTrule infractions 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso noted Skelton had been on duty for 24 hours on 27May without taking the DOT required 8-consecutive-hour break.Williams testified that after he reviewed Skelton's logshe discussed his violations with President Burwell, Di-rector of Warehousing and Transportation Patterson, andDirector of Personnel Gaston. A decision was made bythem to terminate Skelton and Williams stated he pre-pared a termination notice for Skelton because:[He] had already received his final warning forDOT violations and was told at that time that theCompanycould not accept any more violationsfrom him in reference to DOT because of the agree-ment [the Comany] had . . . with DOT. [Tr. 574.]The termination notice reflected Skelton was dischargedfor violating DOT rules and regulations. The notice inpart reflected,On 5-27-85 you turned logs in for 5-22, 5-23, 5-24,5-25, 5-26 & 5-27-85 in violation of DOT & com-pany rules. On 5-23-85 you left without turning inyour log for 5-22-85. On 5-24-85 you logged onthe top line off duty 4 times in violation of DOTregulations.On 5-24-85 you continued to driveafter being on duty 15 hours. You continued towork and drive up to 19 hours on duty on 5-25-85.You came back on duty @ midnight with only 7hours off duty and started to drive in violation ofDOT rules and requirements.Your flagrant disre-gard for DOT rules and regulations can cause irrep-arable damage to Lewis Grocer Company's abilityto operate.Skelton testifiedWilliams called him at his home on 29May and told him he wanted to see him in his office.Skelton stated he had an idea what Williams wanted tosee him about.Williams testified he and Director of Personnel Gastonmet with Skelton and discussed with him the reasons forhis discharge.Skelton did not say much during the meet-ing but did refuse to,turn over his company identificationcard,credit card,and locker keys even though he wasasked to do so.The GeneralCounsel urgesthat all thereasons givenby Respondent for the discharge of Skelton were pretex-tual and that the real reason he was discharged was hisprotected activities.The General Counsel acknowledgesSkelton violated the Company's rule about calling in toobtain permission to go off duty,but asserts DOT Coor-dinator Smith did not tell Skelton he had to call in to getpermission to go off duty when he warned him on 21May. He also contends others violated the call-in ruleand were not disciplined. The General Counsel assertsRespondent must have known Skelton loggedoff-dutytimewithout permission because he had done so foryears.The GeneralCounsel also contends Skelton wasthe first employee disciplined for failing to call in forpermission to go off duty thus demonstrating Respondentwas unlawfully motivated in disciplining him for that of-fense. The General Counsel argues that although Skelton"clearly" violatedDOTregulationswhen he drove inexcess of 15 hours without an 8-hour break that he wastreated differently in that others did likewise and werenot disciplined. The General Counsel asserts Respond-ent's contentionthat it had to crack down on DOT vio-lations after it was audited is without merit.In thisregard, the General Counsel contends Respondent hascondoned, and continues to condone, DOT violations.The General Counsel argues that Respondent's disciplin-ing of Skelton for not timely turning in his logs is pretex-tual because Skelton had been told by Assistant Directorof Transportation Spurlock not to submit his logs timely.The General Counsel further argues that Respondent,after the fact, seized on Skelton's failure to put routenumbers on his logs in order to discipline him and in sourging the General Counsel `points to the fact that Wil-liams did not list that as a reason for Skelton's dischargeon his discharge notice. Finally, the General Counselcontends the fact that Skelton falsified his logs on 24May by logging as "off duty" time that he was actuallyworking(unloading groceries and switching trailers)cannot be considered a valid basis for disciplining himbecauseWilliams had told Skelton to log portions of hisunloading time as "off duty time."Respondent contends Skelton had been previouslywarned and that he continued to knowingly and deliber-ately violate company rules and DOT regulations and assuch was discharged.Respondent asserts Skelton actuallycommitted each rule infraction he was accused of not-withstanding the fact he was fully aware of all proce-dures regarding drivers' logs, hours of service, and DOTrequirements. Respondent further contends other driverswere disciplined for violating company rules and urgesthere is no showing that it was aware of any driver vio-latingDOT requirements without being disciplined. Re-spondent asserts the evidence clearly demonstrates thatSkelton'sdischargewas for nondiscriminatory reasonsand urges that the complaint allegations related to Skel-ton's discharge be dismissed.1find the General Counsel has met theWright Line,supra,burden ofestablishing a prima facie casewith re-spect to the discharge of Skelton. I do so for the samereasons I outlined relating'to the warnings he was givenon 21 May.I find Respondent has demonstrated its reasons for dis-charging Skelton were not pretextual and that it wouldhave discharged him even in the absence of any protect-ed conduct on his part.A careful examination of theGeneral Counsel'scontentions show they are withoutmerit.First,the fact that Smith may not have mentionedto Skelton that he had to call in and obtain permission togo off duty is of no great moment because it is withoutquestion that Skelton knew he had to do so. Skelton ac-knowledged he was aware of that requirement but statedhe thought it was "kid stuff," "idiotic," and "wrong."Skelton did not agree with the procedure of having tocall in to go off duty and as such he did not do so evenafter he had read Director of Transportation Williams'15April memorandum directing that he do so. Personalfeelings that company rules or DOT regulations are "kidstuff' and "idiotic" does not relieve an employee of theobligation to follow such regulations.Second,although LEWIS GROCER CO.175theGeneral Counsel was able to establish from subpoe-naed documents 31 instances in which drivers had goneoff duty without any indication they sought or obtainedpermission to do so, he was unable to show thatmanage-ment was aware of any of these instances. Although thedispatchersare,as' theGeneral Counsel suggests, re-quired to check the logs, they are not supervisors withinthe meaning of Section 2(11) of the Act. There is evi-dence to indicate that in those instances when Respond-ent knew of rule infractions related to logging off duty ittook action. Respondent, for example, issued a counsel-ing to driver James Lewis on 2 April and to driver Rich-ard Taylor on 4 April for off duty logging violations.These actions obviously took place before Skelton wasdisciplined.The record also discloses that after Skeltonwas discharged, Respondent issued counselings to sixdrivers, three of whom had gone off duty without call-ing in prior to Skelton's discharge, and the other threewere counseled for infractions that occurred after he wasdischarged.46 During July, August, and September Re-spondent issued five warnings to employees for going offduty without calling in for permission to do so. The evi-dence establishes that Respondent disciplined, in somemanner, all drivers that it was aware of that violated itscall-in rule regarding going off duty. The evidence is ir-refutable that Skelton knew of the requirement to call inbefore going off duty and that he willfully and deliber-ately did not do so. The fact that some employees onlyreceived a counseling for the same offense Skelton com-mitted does not, in my, opinion, establish disparate treat-ment because there is no showing that any of the otheremployees had already been given a final warning at thetime they were counseled about logging off duty withoutpermission. The fallacy in the General Counsel's conten-tion that Skelton was unlawfully singled out because hewas the first driver to be disciplined for failing to call infor permission to go off duty is demonstrated by the factemployees had only been required to do so since April.The requirement came about as a result of the settlementagreement Respondent reached with DOT. Therefore,no history of prior warnings for that type offense existed.Additionally, logging off duty without permission wasnot the only DOT rule infraction for which Skelton wasdischarged.The General Counsel has failed in her effort to estab-lish that Skelton was treated in a disparate manner re-garding his being disciplined for working more than 15hourswithout taking a required 8-consecutive-hourbreak. Respondent issued 15 counselings to drivers forviolating the 15-hour requirement prior to the date it dis-ciplined Skelton. It issued two other drivers warnings forviolating the 15-hour rule on thesameday (29 May) thatit issued Skelton his warning. Respondent has issued atleast 11warnings to drivers for violating the 15-hourrule since it discharged Skelton. The evidence is over-whelming that Respondent has, since it was audited in46 Respondent explained that certain instances of rule infractions werebrought to its attention by the, Board during the Board's investigation ofthe instant case, and that, also as a result of the Board's investigation,some warnings were changed to counselings so that all employees wouldbe treated the same.April, consistently taken action against any known viola-tors of the DOT 15-hour rule.47The General Counsel's contention that Respondentcondones DOT violations is without merit and warrantslittlediscussion. It is clear Respondent has been, andcontinues to be, deeply concerned about DOT violations.Respondent has taken various actions designed to reduceor eliminate DOT violations. It'has hired new personnelaswell as reassigned others in order to help bring theCompany into compliance with DOT requirements. TheCompany fully understands that if it continues to violateDOT regulations it is going to be fined $1000 per viola-tion.The General Counsel's contention that Skelton did nothave to-turn his logbooks in timely because he had beentold not to do so is refuted by the credited testimony ofAssistant Director of Transportation Spurlock. The Gen-eralCounsel's contention that Skelton could falsify hislogs, as he admittedly did on 24 May, because he hadbeen told he could log in that manner is totally unbeliev-able.48Ifind no merit in the General Counsel's contentionthat Respondent added, as an afterthought, to its reasonsfor discharging Skelton that he had not listed route num-bers on his logs. It was Skelton's failure to place routenumbers on his logs that brought'about the scrutiny ofhis paperwork,' which in turn lead to his discharge.In light of the above, I am persuaded Respondent hasdemonstrated it would have discharged Skelton for hisDOT rule violations, which violations occurred after hehad been given a final warning, notwithstanding any pro-tected conduct on his part. Accordingly, I recommendthat the 8(a)(1), (3), and (4) allegations relating to Skel-ton's discharge be dismissed.E. The Disciplinary Warnings Given TaylorIt is alleged, at paragraph 12 of the complaint, that Re-spondent about 24 May and 19, July, in violation of Sec-tion 8(a)(1), (3), and (4) of the Act, issued disciplinarywarnings, to employee Taylor because of his union andconcerted activities and because he gave a statement tothe Board and appeared at a Board hearing to testify.Respondent commenced to install computers in itstrucks in approximately mid-1984. As is noted elsewherein this decision, the computers were initially installed toenhance Respondent's transportation dispatching system;however, they were later used primarily to assist Re-spondent in its efforts to comply with DOT regulations.Director of Transportation Williams held a meeting withthe drivers and instructed them in the use of the comput-ers.49Williams explained that various items of informa-44 The fact the General Counsel established that between 26 April and31May three drivers drove in excess of the 15-hourlimit andwere notdisciplined does not establish a showing of disparate treatment becausethere is no indication Respondent knew of the three drivers' actions. AsWilliams testified,he as well as others in management checked the logs,but their checks did not involve a total examination of all logs.48 1 simply do not believe the director of transportation for a companywith as many DOT violations as this one would tell a driver to falsify hislogs particularly, when the director was under orders from the presidentof the Company to correct all DOT violations.49Taylor acknowledged he attended such a meeting with Williamsand other drivers 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion would be entered in the computers such as the driv-er's identification code, stops, state line crossings, andwhen a truck is returned to the warehouse.50When each truck is returned to the warehouse, it is,while at the entrance gate, connected to the Company'scentral computer and the information from the incomingtruck is retrieved at that time.On 14 December 1984 Director of Transportation Wil-liams issued a memorandum to all drivers captioned,"Tractor Computer Instructions."51 The memorandumexplained in some detail how to utilize the computer anditfurtherdivided computer input requirements intoweekly divisions with certain functions to be completedthe first week and so on thereafter until the driversbecame familiar with operating the computer terminals inthe trucks. One of the subject matters covered in thememorandum pertained to accidents. That portion is asfollows:AccidentReporting:After an Accident and before thevehicle ismoved or started.(a) Press MODE(b)Wait 3 seconds and PRESS 911(c) Press the ENTRY KEY [G.C. Exh. 9]When mode 911 is entered in the truck's computer, itrecords the last 30 seconds of the vehicle's movementsecond by second. For the computer to record that par-ticular information,mode 911 must be entered after theaccident but before the vehicle is started or moved.One of the Company's drivers, Robert Martin, had anaccident in April while transporting a forklift from oneof the Company's warehouses to another. Managementbelieved Martin had been operating his vehicle in a reck-less and speeding manner.However, it could not provethat, because mode 911 had not been entered in the com-puter by the driver involved. Director of TransportationWilliams reevaluated the instructions he had given thedrivers regarding mode 911 and determined he had onlyinformed the drivers about how and when to enter thatparticular mode but he had not made it a mandatory re-quirement.Therefore, on 12 April, Williams issued an-othermemorandumto all drivers as well as shop person-nel on the subject of accidents and the use of mode 911.The memorandum stated:52Effective immediatelyisaCOMPANY POLICYthat"MODE 911"be executed after any and all ac-cidents before the tractor is moved.(a) Press Mode(b) Immediately Press 911so Even if a driver did not make any entry in the computer,itauto-matically recorded the vehicle's speed as well as all starts and stops51 Taylor acknowledged receipt of this memorandum.52 Although Taylor testified he could not remember receiving this 12April memorandum,I am persuaded he in fact did receive it The memo-randum was addressed to all drivers and there is no evidence to indicateitwas not in fact distributed to all drivers.In fact, there is evidence thatothers did receive the memorandum.Ihave addressed Taylor's overallcredibility elsewhere in this decision.(c) Press the Entry KeyThe driver is to perform this function before leav-ing the cab if possible. The shop is to perform thiswhen they handle an accident before moving thetractor regardless if the driver has already done so.The shop when handling the authorization to towor move a wreck is to instruct the wrecker serviceto perform this function. [G.C. Exh. 7.]As has been alluded to elsewhere in this decision, Direc-tor of Transportation Williams issued yet another memo-randum on 22 April regarding accidents (G.C. Exh. 24)in which he set forth the Company's "new" policy con-cerning accidents.S2 A point system for chargeable acci-dents was outlined in detail in the new policy memoran-dum.54Taylor, a truckdriver for Respondent for 15 years, isand was at all times material supervised by Director ofTransportationWilliams. Taylor was one of five employ-ees listed on a notice posted at the warehouse in January1984 regarding "The Lewis Employees Achievement forBetterGovernment Committee." As is noted elsewherein this decision, that committee later became the spring-board for the Union's 1984 organizing drive at Respond-ent.Taylor served as a union inplant committee memberin the 1984 campaign. Pursuant to a subpoena, he attend-ed a representation hearing held in 1984 and served as anobserver for the Union at the Board election held inJune 1984. Taylor was, pursuant to a subpoena, presentat the scheduled unfair labor practice trial in January in-volving Respondent.55 Taylor showed his subpoena toAssistantDirector of Transportation Spurlock prior tothe scheduled January trial.It is undisputed that in March Taylor was involved inan incident while driving for the Company in LaFitte,Louisiana.56 Taylor acknowledged that in attempting toturn his tractor-trailer around, he became stuck in awoman's yard and had to have a wrecker free his unitfrom the yard. Taylor testified he was not given a warn-ing for that incident because it was not a chargeable ac-cident.57 However, he acknowledged the incident result-ed from negligence on his part. When Taylor told Wil-liamsabout the incident, he told him he had been asleepbehind a store and when he commenced to drive he wasstill sleepy and made a wrong turn causing ' him to beheaded in the wrong direction and when he realized that53 The newly announced policy reflects it had been studied by bothmanagement and the Driver Safety Committee.54Director of Personnel Gaston credibly testified he was involved inthewarnings given to employees for various infractions of companyrules.Gaston stated the Company changed from issuing drivers a charge-able letter, if they were involved in an accident, to a warning noticebased on the new point system and he stated the Company made thatchange in April to coincide with the new point system for' chargeable ac-cidentsssAs noted elsewhere in this decision, that Board case was settled.Severalmanagement officials were present in the courtroom on themorning of the scheduled trial.,96At one place in the record, the location of the incident is reflectedas Lafayette, Louisiana For the purposes of this case, I find it is unneces-sary to determine which city the incident actually took place in57Accidents are reviewed by the Driver Safety Committee (describedelsewhere in this decision) to determine if they are chargeable LEWIS GROCER CO.fact, he attempted to turn around and it was at that timethat his vehicle became stuck in the woman's yard.58On 22 May, while on Texas' Highway 29 in routesouth from Shreveport, Louisiana, to Palestine, Texas,Taylor was involved ina onevehicle accident. The high-way where the accident occurred is straight, four-laned,marked, and blacktopped. The accident occurred at ap-proximately 10:58 a.m., on a clear day. Taylor was driv-ing in the outside lane when he "bumped"59 the shoul-der of the road. Taylor drove along the shoulder of theroad for approximately 140 feet trying to bring the vehi-cle back onto the highway. One of the truck's wheels hita "soft"6° spot and Taylor lost control of the vehicle. Itwent down an embankment towardsometrees.Thetruck missed the trees but struck a Panola Electric CoopPower pole and clipped it off. The vehicle then proceed-ed back up the hill, crossed the four-lane highway, andcame to rest partially in the highway on the outside laneof the northbound traffic.61When Taylor got out' of hisvehicle, he stated he was "a little woozy" and his legswere bruised but he directed traffic around the south-bound lanes because they were covered with fallen elec-tricalwires.According to Taylor, the grass along thehighway and down the embankment was on fire as aresult of the downed electrical wires. Taylor testified hehad not fallen asleep at the time of the accident.Taylor did not at any time enter mode 911 in thetruck's computer. Taylor stated he did not do so becausehe did not have time nor did it occur to him to do so.Taylor also stated the Texas highway patrol person hadhim sit in the patrol car for a while after he arrived atthe accident scene. The patrol person had a wrecker dis-patched and moved the Company's truck out of the58 Taylor denied telling Williams anything about the March Louisianaincident I do not credit Taylor's denial. At any place when Taylor's tes-tirpony is contradictedby that ofother witnesses,I have rejected his tes-timony.Taylor made far too many unbelievable statements for any reli-ance to be placed on his testimony.For example,he stated he had norecollection about whether Williams had asked hurt about why he hadthe accident in May in Texas. I am fully persuaded that an experiencedtransportation director such asWilliams would have asked Taylor whyhe had the accident and I am persuaded'Taylor misspoke the truth whenhe said he did not recall Williams asking him that question.Taylor's testi-mony,that when Williams talked to him about the Texas accident that hejust said he was going to write him up for failing to use mode 911, with-out first discussing it with him,is likewise unbelievable.Ifind unusualand unbelievable Taylor's testimony that the investigating Texas highwaypatrol person told him he was going to give him a traffic citation but wasgoing to mail it to him. I likewise find it very suspicious that Taylorcould'never produce a copy of that citation even though he was askedseveral times to do so. Without a copy of the citation;one can only spec-ulate about what may have been written thereon. Taylor's denial that hewas not alert at the timeof the Texasaccident is not supported by thereport of the accident made by the Texas highway patrolperson inas-much as the patrol person wrote that in his opinion"driver fatigue" wasa contributing factor to the accident Taylor's testimony that he thoughthe had to enter mode 911 within 3 seconds of the accident is contrary tothe oral and'written instructions that had been given to all drivers. Allthe above reasons, as well as my observation of Taylor as he testified,convinces me that his testimony is not reliable5' Taylor testified he hadno idea what caused him to "bump"the sideof the road.80According to Taylor, the soft spot had been caused by an earlierram shower.51Taylor estimated his speed at the tune of the start of the accident at55 miles per hour.177highway.62Approximately $5500 in damages resultedfrom the accident.Taylor returned to Respondent's warehouse on 24May and met with DOT Coordinator/Safety DirectorSmith. Taylor told Smith about the accident and Smithprepared a company vehicle accident report.After Taylor met with Smith, he then met that sameday with Director of Transportation Williams.Williams credibly testified that' before he spoke toTaylor, he had the computer checked in Taylor's truckbecause it was his policy to check for mode 911 informa-tion63 after an "extraordina"ry" or "unusual" accident.Williams learned Taylor had not entered mode 911 in thecomputer after his accident.Williams met with Taylor about the Texas accidentand Taylor attempted to describe it for him.64 Williamsprepared a drawing of the scene of the accident fromTaylor's description of it.65Williams asked Taylor whatcaused him to have the accident. Taylor was reluctant toanswer that question soWilliams repeated it severaltimes.Taylor's onlyresponsewas to look at Williamsand ask why he was questioning him about the accident.Williams also asked Taylor why he had not enteredmode 911 in his computer. Taylor told Williams he couldnot do so because the Texas highway patrol person in-vestigating the accident made him wait in the patrolcar.63Williams asked Taylor if he 'had gotten a trafficcitation.Taylor told him he had but the patrol personwas going to mail it to him. Williams told Taylor thatwas a "rather unique and different" way for a patrolperson to issue a traffic citation and asked Taylor, tobring the citation in when he received it. Taylor never atany time produced the traffic citation.Williams issued Taylor a written warning for failing tofollow instructions, "failed to punch accident reportingcode on computer as instructed." Taylor read but re-fused to sign the disciplinary warning.On 20 June Taylor filed his unfair labor practicecharge (Case 26-CA-11165) that was consolidated withthe other charges that form the' basis for the complaint,The Driver Safety Committee determined that Tay-lor's accident in Texas was a chargeable one and he wasassessed six points pursuant to Respondent's pointsystem.On 19 July Safety Supervisor James Hudginsshowed Taylor a "Constructive Advice Action" docu-ment that reflected he had been assessed six accident-re-lated points. Taylor testified he did not know the docu-ment was a "warning."On cross-examination,Taylorstated the word "warning", was not checked on the con-62 Taylor stated he did not notify the Company to have them contacta wrecker service because the patrol person would not allow the vehicleto remain in the highway8S As is noted elsewhere,ifmode 911 is entered in the truck computerafter an accident but before the vehicle is started or moved, it will reflectthe last 30 seconds of the vehicle's movement second by, second.64Williams impressed me-as a truthful witness.I credit his account ofhismeeting with Taylor.For the reasons previously indicated,I do notcredit Taylor's testimony.es Taylor's description to Williams essentially followed what has beenset forth earlier in this decision and will not be repeated ,here.ssWilliams stated Taylor did not mention that he had directed trafficfor a while at the scene of the accident 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDstructive advice action document when Hudgins showedit to him.67The General Counsel contends the warnings givenTaylor on 24 May and 19 July were given to punish himfor his activities on behalf of the Union and because heparticipated in a Board investigation. In support of thesecontentions, the General Counsel claims Taylor's acci-dent occurred only 3 days after the Union began its 1985campaign and asserts the only thing "unusual", about hisaccident was that the Union had begun its new campaignand Respondent knew Taylor would be a union organiz-er.Additionally, the General Counsel contends Taylorwas given the first warning ever for failing to entermode 911 in his truck notwithstanding the fact that manydrivers had had accidents and many did not use theircomputers at all. The General Counsel also asserts therewere 26 chargeable accidents between 12 April and 27August and none of the drivers involved were chargedwith a failure to enter mode 911 in their truck's comput-ers: From these contentions, the General Counsel assertsthat Taylor, a union supporter, was issued warnings forthe same type rule infraction that other drivers had com-mittedwithout being warned. The General Counselclaims the computers were only important to Respondentwhen they could be used to discipline union supporters.The General Counsel also asserts Taylor was the firstemployee to be given a warning for accumulating pointsbased on his driving record. She acknowledges nineother employees were given warnings on the same dayas Taylor and for the same type offense but she contendsthe other warnings were given in order for the Companyto be able to further discipline Taylor.68Respondent contends the situation involving Taylorwas simply that he had an accident and failed to followthe mandatory company policy of entering mode 911 inhis truck-mounted computer and was accordingly disci-plined.Respondent contends Taylor's accident was de-termined to be a chargeable one by the Driver SafetyCommittee and that in accordance with company policyhe was issued a warning setting forth the number ofpoints,he had beenassessedfor his chargeable accident.Respondent contends there is no showing that it treatedTaylor in a disparate manner and as such it urges thatthe allegations relating to Taylor be dismissed.It isclear that Taylor was extensively involved in theUnion's 1984, campaign. He attended a representationhearing and served as an observer for the, Union at theBoard-conducted election in June of that year.It is un-disputed that he was present along with management of-ficials at a scheduled Board trial in January. Taylor at-tended the first of the Union's latest organizing meetingsthatwas held on 19 May. It is undisputed Respondentknew beforehand that the 19 May union meeting would67 I do not credit Taylor's testimony that the word "warning" was notchecked on the document when he saw it. The document reflects, andTaylor acknowledges, he was assessed six points for the Texas accident.That type of document is normally used for warnings, suspensions, or dis-charge actions. I simply do not believe any management official (oranyone else for that matter) added a checkmark by the word "warning"after it had been shown to Taylor.68Although the General Counsel makes such a contention, she doesnot assert that Respondent acted unlawfully in issuing the nine otherwarnings.take place. Five days after the first union meeting of1985, Taylor was disciplined. I am persuaded "the Gener-alCounsel has met her burden of establishing a primafacie showing sufficient to support the inference thatprotected conduct was a motivating factor in the Com-pany's decision to discipline Taylor. The Company knewof Taylor's earlier involvement with the Union and evenknew when the first organizing meeting took place. TheCompany was well aware that Taylor had been a strongsupporter of the Union in the -warehouse and as such itcould reasonably expect that he would again be involvedin the Union's latest campaign. Although there is no in-dependent evidence of animus in the instant case, theBoard has held inKenco PlasticsCo., supra, that inde-pendent evidence of animus is relevant but not an essen-tial element of proof in finding a prohibited motive fordisciplinary action. I am also persuaded Respondent metits burden of demonstrating that Taylor would have re-ceived the warnings he did even in the absence of anyprotected conduct on his part. First, I note the 24 Maywarning given Taylor was contemporaneous with therule infraction he committed. The Company had a clearpolicy known to all drivers that it was mandatory thatmode 911 be entered in the truck's computer after an ac-cident but before the vehicle was started or moved.Taylor did not follow that mandatory company policy.Taylor never at any time stated he did not, understandwhat was required of him with respect to making com-puter, entries in the event of an accident. Contrary to thecontention of -the General Counsel, no unlawful motivecan be drawn from the fact that Williams did not make acomputer check. to see if mode 911 had been enteredwhen, Taylor had his March accident in Louisiana butdid do so when Taylor had his May accident in Texas.The requirement to enter mode 911 was not made man-datory, until 12 April. To assert, as the General Counseldoes, that the only thing that was "unusual" about Tay-lor'sMay accident was the advent of the Union is toignore the fact that the May accident in Texas happenedon a clear day on a straight stretch of road without anapparent reason and caused in excess of $5000 in dam-ages. But for driver negligence, such an accident wouldnot have occurred. Therefore, I am persuaded Respond-ent was justified in considering Taylor's May accident tobe "unusual" or to have occurred under "extraordinary"circumstances.Accordingly, Director of TransportationWilliams was justified in seeking information from thecomputer on the cause of the accident and an unlawfulmotivemay not be inferred from the fact that hechecked on Taylor to the extent of seeing if' he had en-tered mode 911 in the computer after the accident. TheGeneral Counsel contends the fact that many drivers didnot use their computers and many had accidents demon-strates that Taylor was singled out for discipline becauseof his union activities. The General Counsel's conten-tions in this regard are without merit. Although severaldrivers (Louis Douglas, Efton'Oller,'Jack Watts, LarryStarnes,Ernie Skelton, and Johnny L. Dodd) 'testifiedthey did not use'their computers, the evidence indicatestheir computers would have reflected their starts, stops,and idle time without any input from them. Even if a LEWIS GROCER CO.179driver did not normally use the computer in his truck,there is no showing that he would refuse to enter mode911 after an accident. The General Counsel points outthat between 12 April and 27 August, there were 26chargeable accidents among the drivers and none ofthem were warned about failing to enter mode 911 intheir truck computers. The General Counsel concedes,however, that there is no showing that any of these 26drivers failed to enter mode 911 in their computers. TheGeneral Counsel requests that I infer they did not entermode 911 because some of the drivers did not regularlyuse their computers. It would be nothing more than mereunfounded speculation for me to make such an inference,and I specifically decline to do so. The General Coun-sel's argumentthat Respondent seemed to only use thetruck computers to discipline union organizers, such asTaylor,isnotborne out by the record. I am fully per-suaded the computers were initially installed to enhancedispatching and were later utilized in an attempt to bringthe Company into compliance with DOT requirementsso asto prevent it from any further adverse actions byDOT. Respondent followed its established point systemprocedure when it gave Taylor the warning it did on 19July in which it advised him of the number of points hehad been assessed by the Driver 'Safety Committee forhisMay accident in Texas. Taylor knew of the pointsystem and his accident was determined to be a "charge-able" accident by a' majority vote of the Driver SafetyCommittee. A majority of the members of the DriverSafety Committee are rank-and-file drivers. Nine otherdrivers received warnings on the same day (19 July) asTaylor in which they were apprised of the number ofpoints they had been assessed for their chargeable acci-dents.The General Counsel contends theseother ninewarnings were given simply to enable Respondent to fur-ther discipline Taylor. I am unpersuaded.69 There is noshowing that Taylor or anyone else was disciplined forany reasonother than having been involved in a charge-able accident. It appears Respondent gave one employee,Jimmy Johnson,a warningon 10 June in which it ad-vised him his accident had been determined to be achargeableone, assessedhim 10 points, and suspendedhim for 3 days (G.C. Exh. 29(a)).70 Thus, Respondenthad warned a driver on the new "Constructive AdviceAction" form and utilized the new point system prior toTaylor being issued hispointsunder the new system. Al,though the record discloses that two- drivers (JamesCurtis and Eddie Chandler) had chargeable accidentsprior to 22 May and four (Frank Caldwell, Theo Wilson,Robert Thomas, and Frank Thomas) had, chargeable ac-cidents after that date and were not disciplined,'I am notpersuaded these unexplained incidents establish that Tay-lor's 19 July warning was somehow unlawfully mOtivat-69 I note the General Counsel did not allege in her complaint, nor didshe move to amend the complaint at trial to include any allegations relat-ed to these other warnings.70 I would discount this warning and find it was actually issued toJohnson on 19 July (G C Exh. 29(t)), however, Johnson signed both theearlier (10 June) and latter (19 July)warnings.I am fully persuaded thatboth pertained to the same 7 June accident but I am convinced Johnsonwas first notified on 10 June of the assessment of points against him or hewould not have signed that warning notice.ed:Accordingly, in light of all the above, I recommendthe complaint allegations related to the disciplinarywarningsgiven-Taylor on 24 May and 19 July be dis-missed.F. The Suspension of Dodd? 1It isalleged at paragraph 13 of the complaint that Re-spondent about 3 July in violation of Section 8(a)(1) and(3) of the Act issued a 3-day suspension to employeeDodd.Dodd has driven a truck for Respondent in excess of20 years. At all times material, he worked for Directorof Transportation Williams. Dodd was a member of theUnion's organizingcommittee at the Company but thereisno showingthe Company had any knowledge of thatfact until about 20 July when the Union sent a letter tothe Company requesting that Dodd's and one other em-ployee's name be placed on the Union's "Inplant Com-mittee."On 14 May, Dodd delivered groceries to the Sunflow-erGrocery Store in Jackson, Tennessee. After leavingInterstate 45 enroute on a surface street to the store, anautomobile passed Dodd's truck and immediately cutback in front of him. Dodd swerved and abruptlystopped his truck. Dodd stated, "I looked over in mymirrorand Isaw that my back wheel was up against afire plug.The fire plug was standing, so I waited untiltraffic got around me so I could back up. I backed up,pulled off of the fire plug and went on to unload thetruck."' Dodd did not get out of his truck to inspect thefire hydrant.He assertshe could not have done so fromwhere his truck was parked. Dodd'did not report the in-cident because he did not feel there was anything toreport.Dodd compared the incident to bumping a curbor running over a rock.Approximately 1 week after the incident, Dodd was inNashville, Tennessee, in need of a freight backhaul so hecalled the warehouse and `spoke with DOT Coordi-nator/Safety Director Smith. During their conversation,Smith asked Dodd if he had knocked overa firehydrantin Jackson, Tennessee. Dodd told Smith he had not.Approximately, 2 weeks after the Jackson, Tennesseeincident,Dodd again telephoned the warehouse and thistimeDOT Coordinator/Safety, Director Smith told himto fill out an accident report when he returned to thewarehouse.Dodd asked why and Smith told him theCompany had received a bill from the city of Jackson,Tennessee, for damage to a fire hydrant.72 Dodd thentold Smith, "Well, John, I bumped one, but I did notknock it over." Dodd also told Smith that as far as heknew, he had not damaged the plug. Smith told Doddthat maybesomeonejust wanted the Company to repaira fireplug.,Dodd prepared an accident report on the Jackson,Tennessee incident when he returned to,the warehouse.71The facts set forth in this section have been compiled from thoseportions of the testimony of Dodd that I have credited and from Wil-liams' credited testimony72 The bill for damage from the Jackson Utility Division of the WaterDepartment of Jackson, Tennessee, was for $1082.38. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDDodd stated that about 2 weeks after he filled out theaccident report he began to hear rumors among the driv-ers that he had been charged with a chargeable accident.Dodd stated no one from the Driver Safety Committee73ever informed him they were going to hold a hearing onhis accident.74Thereafter,Director of Transportation Williams toldDodd the Driver Safety Committee had determined thathis 14 May accident was a chargeable accident and thathe had failed to report the accident within 48 hours ofthe time it occurred. Williams told Dodd the committeehad assessed him 20 points and that he would be given a14-day suspension.Dodd told Williams he had not hadany accident and therefore there had not been anythingfor him to report,75 Williams told Dodd that under thecircumstances and knowing that he had never previouslylied about anything he believed him when he said he didnot know he had damaged the fire hydrant and as suchhe would talk to his peers about getting the penalty re-duced.'Thereafter on 3 July, Dodd again met with Williamsand Williams told him the Company had decided on a 3-day instead of 14-day suspension for him.76Williams78The Driver Safety Committee is an established committee at theCompany that has been in existence for a number of years. The commit-tee is composed of approximately six drivers and two company represent-atives.Among other things, the comnuttee reviews employee accidents todetermine if they are"chargeable"or "nonchargeable" accidents.If it isdecided that an accident is a chargeable accident, then the involved em-ployee is assessed a predetermined number of points with a correspond-ing discipline.According to Dodd, all decisions of the committee aremade by majority vote.7' Dodd,however, stated the committee did not inviteinvolved dri-ers to its meetings when it was initially deciding whether a particular ac-cident was a chargeable or nonchargeable accident.Dodd served on theDriver Safety Committee for a number of years until he "just stopped"going to committee meetings. He stopped going about 6 months beforethe events herein took place.75Dodd acknowledged he had received a copy of Williams' memoran-dum to all drivers dated 22 April that outlined the Company's pointsystem for chargeable accidents.Doddwas fully aware that the failure toreport an accident within 48 hours constituted a 20-point safety violationWilliams'memorandum outlined the following discipline based on thenumber of chargeable accident points:12 points-93-day suspension16 points-97-day suspension20 points-l4-day suspensionThe memorandum reflects that all accidents would be reviewed.76Williams spoke with Director of Warehousing Patterson, DOTCoordinator/Safety Director Smith,Loss Prevention' Director Jump, Di-rector of Personnel Gaston,and President Burwell about Dodd's situa-,tion.Smith and Jump recommended a 2-week suspension.Burwell andGaston opposed any reduction in Dodd's discipline Patterson and Wil-liams prevailed and the discipline was reduced to 3 days because therewas some feeling the incident had been reported but not according to theCompany's standard reporting procedures.Gastonstrongly objected tothe decision to reduce Dodd's 14-d'ay suspension and he put his objec-tions in writing in a memorandum to WilliamsGaston inhis memoran-dum to Williams pointed out that theCompany haddischarged anotherdriver for essentially the same thing that Dodd had done Gaston indicat-ed to Williams that he thought Dodd was receiving special favorableconsideration and he adamantly opposed it.toldDodd the Company was being investigated by theBoard, that he had to do something77 in order to be con-sistent,and that he had to treat 'everyonethe same andfairly.78The General Counsel has failed to establish a primafacie case' sufficient to support an inference that protect-ed conduct was a motivating factor in the Company's de-cision to give Dodd a 3-day suspension. SeeWright Line,supra. First, there is no record evidence that Respondenthad any knowledge of any union activity on Dodd's partprior to giving him a 3-day suspension. The GeneralCounsel contends the motivating factor in Respondent'sdecision to discipline Dodd was the fact it was being in-vestigated at that time by the Board for alleged unfairlabor practices. The General Counsel points to Williams'comment that he had to do something to Dodd in orderto be consistent before the Board. However, when Wil-liams' comments are viewed in context, it is clear hesimply told Dodd he, would under the circumstances dowhat he could to get Dodd's 14-daysuspensionreducedbut the Company was undergoing an active investigationby the Board and he, would have to treat everyone thesame and in a fair manner. The evidence in no way sug-gests the Company would not have disciplined Dodd atall if there had not been an ongoing Board investigation.The Company discharged employee Mosby for failing toreport an accident prior to the incident involving Dodd.The Company continues to discipline employees such asTriplett and Rankin when they fail to report accidents,and it continues to reduce the length of time for suspen-sions, if there are extenuating circumstances. 79 Accord-ingly, I recommend the complaint allegations related toDodd's 3-day suspension be dismissed.CONCLUSIONS OF LAW1.TheLewis Grocer Company is an employer en-gaged, in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 891 is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.77 Dodd was given a written warning dated3 July, whichcarried withit a 3-day suspension effective 3, 4, and 5 July (G.C. Exh. 11). Dodd hasreceived two other,warnings since 3 July-one for a logbook violationand the other for falsifying one of his logs. There is no contention thatthe latter two disciplinary actions were unlawfully motivated.78 The record reflects three other drivers had' accidents and did notreport them.McKinley Mosby had an unreported accident in MarchWhen the Company learned of Mosby's accident, he was terminated. EdTriplett failed to report an accident in August,but because of question-able circumstances,he was only given a 3-day suspension.James Rankinwas also given a 3-day suspension in August for an unreported accidentThe evidence reflects he backed into a dock door at a store where hewas making a delivery and was told not to worry about it but the storelater reported the incident to the Company.79 Contrary to the contention of the General Counsel, Dodd's accidentwas more than a "nuisance" and more than just"bumping a curb." Theamount of damages in the Dodd incident,$1082.38, defies such an argu-ment. LEWIS GROCER CO.181On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed6DORDERThe complaintis dismissed.